DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Action is responsive to the Amendment filed 03/25/2021.  Claims 1-17 are pending.  Claim 18 has been canceled.  Claims 1, 11, and 16 have been written in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.

Claims 1-3, 6-8, and 10-17 is/are rejected under 35 USC § 103 as being unpatentable over Brodell et al., U.S. Patent 5,524,847 A (hereinafter called Brodell), and further in view of Brossier et al., U.S. Patent US 5,806,792 A (hereinafter called Brossier).
Regarding claim 1, Brodell teaches an aircraft (See e.g., FIG. 1; TITLE; column 4 lines 33-34, “… a high bypass ratio ducted fan engine suspended under the wing of an aircraft;”) comprising:
wings (See e.g., FIG. 1 element 62),
at least one engine (See e.g., FIG. 1; TITLE; column 5 lines 17-18, “The engine, as installed on an aircraft, is housed within an aerodynamically streamlined nacelle 30.”),
an attachment pylon supporting the engine (See e.g., FIG. 2 element 34) and comprising a respective box-form structure (See e.g., FIG. 2 element 34),
an attachment device linking the attachment pylon to one of the wings comprising a respective box-form structure (See e.g., FIG. 2 element 64) comprising a surface comprising a rear part by which the attachment device is fastened to a wing structure (See e.g., FIG. 1 the back part of element 64 shown attached at element 76) by one or more first … mount fittings (See e.g., FIG. 1 element 76),
wherein the respective structures of the attachment device and the attachment pylon have respective junction surfaces clamped together by one or more second bolting fasteners (See e.g., FIGS. 1 & 2; column 5 lines 39-57, where bolted joint 74 teaches one or more second bolting fasteners, and the surfaces on either side of the bolted joint teach respective junction surfaces clamped together), the junction surfaces extending in a plane P (See e.g., FIG. 1, where the plane at element 74, with its edge coming out of the page teaches a plane P) … or forming an angle greater than 45 degrees with an elastic line of the respective structure of the attachment pylon (See e.g., FIG. 1, where the surfaces as recited immediately preceding the instant claim ),
wherein the respective structure of the attachment device comprises a front part comprising the corresponding junction surface (See e.g., FIGS. 1 & 2, where the surface of element 64 located between element 74 and element 65 located closest to element 74 teaches a front part comprising the corresponding junction surface) and a rear part comprising the rear part of the surface by which the attachment device is fastened to the wing structure by the one or more first … mount fittings (See e.g., FIG. 1, where the surface of element 64 located to the right of element 65 located closest to element 74 and connected at element 76 teaches a rear part comprising the rear part of the surface by which the attachment device is fastened to the wing structure by the one or more first mount fittings),
wherein the junction between the front part and the rear part of the respective structure of the attachment device extends in a plane R that is inclined in relation to the plane P (See e.g., FIG. 1, where the plane of element 65 located closest to element 74, with its edge coming out of the page teaches a plane R that is inclined in relation to the plane P),
wherein the front part of the respective structure of the attachment device has … a vertical extent which increases from front to rear (See e.g., FIG. 1, where the vertical of element 64 located between element 74 and the unmarked element 65 located closest to element 74 increases teaches the front part of the respective structure of the attachment device has … a vertical extent which increases from front to rear).
But Brodell does not teach one or more first bolting fasteners and wherein the front part of the respective structure of the attachment device has a transverse extent which decreases from front to rear …, wherein extents of the rear part of the respective structure of the attachment 
However, Brossier teaches one or more first bolting fasteners (See e.g., FIG. 5 elements 30, 40, 50-clevices; column 4 lines 3-5, “… clevises 30, 40, 50 … provide the connection between the suspension pylon 12 and the wing of the aircraft. …”) and the front part of the respective structure of the attachment device has a transverse extent which decreases from front to rear (See e.g., FIG. 5, where the unlabeled front portion part of element 12, containing clevis 40 at its narrow end, has a transverse extent which decreases from front to rear, beginning at the portion where clevises 30 and 50 are located) …, wherein extents of the rear part of the respective structure of the attachment device respectively in the transverse direction Y and in the vertical direction Z decrease from front to rear (See e.g., FIG. 5, where the unlabeled rear portion part of element 12, containing clevis 40 at its narrow end, both decreases from front to rear across its top surface and also decreases in the vertical direction from front to rear).
Accordingly, because the art of Brodell and Brossier teach the concept of attaching a pylon to a wing of an aircraft, it would have been obvious to one of ordinary skill in the art, having the art of Brodell and Brossier before him before the effective filing date of the claimed invention, to replace the first mount fittings used in Brodell with the one or more first bolting fasteners and include the front part of the respective structure of the attachment device has a transverse extent which decreases from front to rear and extents of the rear part of the respective structure of the attachment device respectively in the transverse direction Y and in the vertical direction Z decrease from front to rear, as taught in the analogous art of Brossier, with a reasonable expectation of success, to make much more space available on the engine for (See e.g., Brossier ¶ column 3 lines 33-35).
Regarding claim 2, Brodell, as modified by Brossier in the rejection of claim 1 hereinabove, teaches the above aircraft, in which the one or more second bolting fasteners pass jointly through passage orifices formed respectively in the respective junction surfaces of the respective structures of the attachment device and the attachment pylon (Brodell See e.g., FIG. 1 element 74; column 5 lines 47-57; column 6 lines 26-31, where it was well-known by one of ordinary skill in the art before the effective filing date of the claimed invention that bolting fasteners pass through corresponding orifices on the surfaces to which they are being fastened in order to fasten the surfaces together, therefore, because Brodell teaches bolted joints and that the means by which the various components are joined together, e.g., bolts the references in their entirety teach the instant claim limitations).
Regarding claim 3, Brodell, as modified by Brossier in the rejection of claim 1 hereinabove, teaches the above aircraft, in which the respective junction surfaces of the respective structures of the attachment device and of the attachment pylon each have a closed loop form comprising a top rectilinear portion, a bottom rectilinear portion, and two opposing lateral rectilinear portions (Brodell See e.g., FIG. 2 the surfaces shown at bolted joint 74).
Regarding claim 6, Brodell, as modified by Brossier in the rejection of claim 1 hereinabove, teaches the above aircraft, wherein the respective junction surfaces of the respective structures of the attachment device and of the attachment pylon extend parallel to the vertical direction (Brodell See e.g., FIG. 1, where the surfaces of where the bolted joint 74 is shown are substantially parallel to the vertical direction of the aircraft, therefore the reference in its entirety teaches the instant claim limitation)
Regarding claim 7, Brodell, as modified by Brossier in the rejection of claim 1 hereinabove, teaches the above aircraft, in which the respective junction surfaces of the respective structures of the attachment device and of the attachment pylon extend orthogonally to the elastic line of the respective structure of the attachment pylon (Brodell See e.g., FIG. 1, where the surfaces of where the bolted joint 74 is shown are substantially perpendicular to the inherent imaginary elastic line of the element 64, therefore the reference in its entirety teaches the instant claim limitation).
Regarding claim 8, Brodell, as modified by Brossier in the rejection of claim 1 hereinabove, teaches the above aircraft, in which at least the rear part of the respective structure of the attachment device has a cross section whose area decreases from front to rear (Brodell See e.g., FIG. 1 element 64, where it begins to decrease at the area near where the tip of the arrow for element 64 is pointing).
Regarding claim 10, Brodell, as modified by Brossier in the rejection of claim 1 hereinabove, teaches the above aircraft, in which the respective structure of the attachment device comprises a bottom surface, two opposing lateral surfaces, and a top surface which forms said surface by the rear part of which the attachment device is fastened to the wing structure (Brodell See e.g., FIG. 1 the back part of element 64) by the one or more first bolting fasteners (Brossier See e.g., FIG. 5 elements 30, 40, 50-clevices; column 4 lines 3-5, “… clevises 30, 40, 50 … provide the connection between the suspension pylon 12 and the wing of the aircraft. …”).
Regarding claim 11, Brodell teaches a method for assembling an attachment pylon (See e.g., FIG. 2 element 34) with the wing (See e.g., FIG. 1 element 62) of an aircraft (See e.g., FIG. 1; TITLE; column 4 lines 33-34, “… a high bypass ratio ducted fan engine suspended under the wing of an aircraft;”) comprising an attachment device comprising a respective box-form structure (See e.g., FIG. 1 element 64) comprising a surface comprising a rear part by which the attachment device is fastened to a wing structure by one or more first … mount fittings (See e.g., FIG. 1, where the surface of element 64 located to the right of element 65 located closest to element 74 and connected at element 76 teaches the instant claim limitations), wherein the respective structure of the attachment device comprises a front part comprising a respective junction surface (See e.g., FIGS. 1 & 2, where the surface of element 64 located between element 74 and element 65 located closest to element 74 teaches a front part comprising a respective junction surface) and a rear part comprising the rear part of the surface by which the attachment device is fastened to the wing structure by the one or more first  … mount fittings (See e.g., FIG. 1, where the surface of element 64 located to the right of element 65 located closest to element 74 and connected at element 76 teaches a rear part comprising the rear part of the surface by which the attachment device is fastened to the wing structure by the one or more first mount fittings), the method comprising:
positioning of a respective structure of the attachment pylon facing the respective structure of the attachment device (See e.g., FIG. 1, where the surfaces on either side of element 74 teach the instant claim limitation), and
clamping of the respective junction surface of the front part of the respective part of the attachment device and a respective junction surface of the attachment pylon to one another by one or more second bolting fasteners (See e.g., FIG. 1 element 74-bolted joint), such that the junction surfaces extend in a plane P (See e.g., FIG. 1, where the plane at element 74, with its edge coming out of the page teaches a plane P) … forming an angle greater than 45 degrees with an elastic line of the respective structure of the attachment pylon (See e.g., FIG. 1, where the surfaces as recited hereinabove in the instant claim limitation are substantially perpendicular to ), and such that a junction between the front part and the rear part of the respective structure of the attachment device extends in a plane R that is inclined in relation to the plane P (See e.g., FIG. 1, where the plane of element 65 located closest to element 74, with its edge coming out of the page teaches a plane R that is inclined in relation to the plane P),
wherein the front part of the respective structure of the attachment device has … a vertical extent which increases from front to rear (See e.g., FIG. 1, where the vertical of element 64 located between element 74 and the unmarked element 65 located closest to element 74 increases teaches the front part of the respective structure of the attachment device has … a vertical extent which increases from front to rear).
But Brodell does not teach one or more first bolting fasteners and wherein the front part of the respective structure of the attachment device has a transverse extent which decreases from front to rear …, wherein extents of the rear part of the respective structure of the attachment device respectively in the transverse direction Y and in the vertical direction Z decrease from front to rear.
However, Brossier teaches one or more first bolting fasteners (See e.g., FIG. 5 elements 30, 40, 50-clevices; column 4 lines 3-5, “… clevises 30, 40, 50 … provide the connection between the suspension pylon 12 and the wing of the aircraft. …”) and the front part of the respective structure of the attachment device has a transverse extent which decreases from front to rear (See e.g., FIG. 5, where the unlabeled front portion part of element 12, containing clevis 40 at its narrow end, has a transverse extent which decreases from front to rear, beginning at the portion where clevises 30 and 50 are located) …, wherein extents of the rear part of the respective structure of the (See e.g., FIG. 5, where the unlabeled rear portion part of element 12, containing clevis 40 at its narrow end, both decreases from front to rear across its top surface and also decreases in the vertical direction from front to rear).
Accordingly, because the art of Brodell and Brossier teach the concept of attaching a pylon to a wing of an aircraft, it would have been obvious to one of ordinary skill in the art, having the art of Brodell and Brossier before him before the effective filing date of the claimed invention, to replace the first mount fittings used in Brodell with the one or more first bolting fasteners and include the front part of the respective structure of the attachment device has a transverse extent which decreases from front to rear and extents of the rear part of the respective structure of the attachment device respectively in the transverse direction Y and in the vertical direction Z decrease from front to rear, as taught in the analogous art of Brossier, with a reasonable expectation of success, to make much more space available on the engine for installing equipment and carrying out maintenance operations (See e.g., Brossier ¶ column 3 lines 33-35).
Regarding claim 12, Brodell, as modified by Brossier in the rejection of claim 11 hereinabove, teaches the above method wherein the respective junction surfaces of the respective structures of the attachment device and the attachment pylon are clamped together in face-to-face relationship (Brodell See e.g., FIG. 1  element 74).
Regarding claim 13, Brodell, as modified by Brossier in the rejection of claim 11 hereinabove, teaches the above method wherein the respective junction surfaces the respective structures of the attachment device and the attachment pylon are rigidly clamped together (Brodell See e.g., FIG. 1 element 74-bolted joint)
Regarding claim 14, Brodell, as modified by Brossier in the rejection of claim 1 hereinabove, teaches the above aircraft, wherein the respective junction surfaces of the respective structures of the attachment device and the attachment pylon are clamped together in face-to-face relationship (Brodell See e.g., FIG. 1 element 74).
Regarding claim 15, Brodell, as modified by Brossier in the rejection of claim 1 hereinabove, teaches the above aircraft, wherein the respective junction surfaces of the respective structures of the attachment device and the attachment pylon are rigidly clamped together (See e.g., FIG. 1 element 74-bolted joint).
Regarding claim 16, Brodell teaches an aircraft (See e.g., FIG. 1; TITLE; column 4 lines 33-34, “… a high bypass ratio ducted fan engine suspended under the wing of an aircraft;”) comprising:
wings (See e.g., FIG. 1 element 62),
at least one engine (See e.g., FIG. 1; TITLE; column 5 lines 17-18, “The engine, as installed on an aircraft, is housed within an aerodynamically streamlined nacelle 30.”),
an attachment pylon supporting the engine (See e.g., FIG. 1 element 34) and comprising a respective box-form structure (See e.g., FIG. 2 element 34),
an attachment device linking the attachment pylon to one of the wings comprising a respective box-form structure (See e.g., FIG. 1 element 64) comprising a surface by which the attachment device is fastened to a wing structure (See e.g., FIG. 1 the back part of element 64 shown attached at element 76) by one or more first  … mount fittings (See e.g., FIG. 1 element 76),
wherein the respective structures of the attachment device and the attachment pylon have respective junction surfaces clamped together by one or more second bolting fasteners (See e.g., FIGS. 1 & 2; column 5 lines 39-57, where bolted joint 74 teaches one or more second bolting fasteners, and the surfaces on either side of the bolted joint teach respective junction surfaces clamped together), the junction surfaces extending in a plane P (See e.g., FIG. 1, where the plane at element 74, with its edge coming out of the page teaches a plane P)… or forming an angle greater than 45 degrees with an elastic line of the respective structure of the attachment pylon (See e.g., FIG. 1, where the surfaces as recited immediately preceding the instant claim limitation are substantially perpendicular to the inherent imaginary elastic line of the element 64, therefore the reference in its entirety teaches the instant claim limitation),
wherein the respective structure of the attachment device comprises a front part comprising the corresponding junction surface (See e.g., FIGS. 1 & 2, where the surface of element 64 located between element 74 and element 65 located closest to element 74 teaches a front part comprising the corresponding junction surface) and a rear part comprising the rear part of the surface by which the attachment device is fastened to the wing structure by the one or more first mount fittings (See e.g., FIG. 1, where the surface of element 64 located to the right of element 65 located closest to element 74 and connected at element 76 teaches a rear part comprising the rear part of the surface by which the attachment device is fastened to the wing structure by the one or more first mount fittings), wherein the junction between the front part and the rear part of the respective structure of the attachment device extends in a plane R that is inclined in relation to the plane P (See e.g., FIG. 1, where the plane of element 65 located closest to element 74, with its edge coming out of the page teaches a plane R that is inclined in relation to the plane P),
wherein the front part of the respective structure of the attachment device has … a vertical extent which increases from front to rear (See e.g., FIG. 1, where the vertical of element 64 located between element 74 and the unmarked element 65 located closest to element 74 the front part of the respective structure of the attachment device has … a vertical extent which increases from front to rear).
But Brodell does not teach one or more first bolting fasteners and wherein the front part of the respective structure of the attachment device has a transverse extent which decreases from front to rear … and wherein extents of the rear part of the respective structure of the attachment device respectively in the transverse direction Y and in the vertical direction Z decrease from front to rear (Brossier See e.g., FIG. 5, where the unlabeled rear portion part of element 12, containing clevis 40 at its narrow end, both decreases from front to rear across its top surface and also decreases in the vertical direction from front to rear)..
However, Brossier teaches one or more first bolting fasteners (See e.g., FIG. 5 elements 30, 40, 50-clevices; column 4 lines 3-5, “… clevises 30, 40, 50 … provide the connection between the suspension pylon 12 and the wing of the aircraft. …”), and 
wherein the front part of the respective structure of the attachment device has a transverse extent which decreases from front to rear (See e.g., FIG. 5, where the unlabeled front portion part of element 12, containing clevis 40 at its narrow end, has a transverse extent which decreases from front to rear, beginning at the portion where clevises 30 and 50 are located) … 
wherein extents of the rear part of the respective structure of the attachment device respectively in the transverse direction Y and in the vertical direction Z decrease from front to rear (See e.g., FIG. 5, where the unlabeled rear portion part of element 12, containing clevis 40 at its narrow end, both decreases from front to rear across its top surface and also decreases in the vertical direction from front to rear)..
Accordingly, because the art of Brodell and Brossier teach the concept of attaching a pylon to a wing of an aircraft, it would have been obvious to one of ordinary skill in the art, (See e.g., Brossier ¶ column 3 lines 33-35).
Regarding claim 17, Brodell, as modified by Brossier in the rejection of claim 16 hereinabove, teaches the above aircraft, in which at least the rear part of the respective structure of the attachment device has a cross section whose area decreases from front to rear (Brossier See e.g., FIG. 5, where the unlabeled rear portion part of element 12, containing clevis 40 at its narrow end, has a cross section whose area decreases from front to rear).


Claim 4 is/are rejected under 35 USC § 103 as being unpatentable over Brodell, and further in view of Brossier, and further in view of Lambey et al., U.S. Patent Application Publication 2017/0259928 A1 (hereinafter called Lambey).
Regarding claim 4, Brodell, as modified by Brossier in the rejection of claim 1 hereinabove, teaches the above aircraft, but neither Brodell nor Brossier teaches a junction rib interposed between the respective junction surfaces of the respective structures of the attachment device and of the attachment pylon.
(See e.g., FIGS. 4 & 5 elements 64 & 66).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the art of Brodell, Brossier, and Lambey before him before the effective filing date of the claimed invention, to modify the combined invention of Brodell and Brossier to include a junction rib interposed between the respective junction surfaces of the respective structures of the attachment device and of the attachment pylon, as taught in the prior art of Lambey, with a reasonable expectation of success, to enable an engine fitting operation that is simple to implement, minimising the risk of damaging the engine suspension members integral with the strut, by virtue, in particular, of the intermediate part whose fixing to the strut does not pose any particular problem and can be effected with optimum safety for the strut (See e.g., Lambey ¶ [0036]).


Claim 5 is/are rejected under 35 USC § 103 as being unpatentable over Brodell, and further in view of Brossier, and further in view of KIRK et al., U.S. Patent 2,997,262 A (hereinafter called KIRK).
Regarding claim 5, Brodell, as modified by Brossier in the rejection of claim 1 hereinabove, teaches the above aircraft, wherein the one or more first bolting fasteners (Brossier See e.g., FIG. 5 elements 30, 40, 50-clevices; column 4 lines 3-5, “… clevises 30, 40, 50 … provide the connection between the suspension pylon 12 and the wing of the aircraft. …”) link the rear part of said surface of the respective structure of the attachment device to a skin of the wing (Brodell See e.g., FIG. 1 right most element 76 & the back part of element 64, & element 62), and said (Brodell See e.g., FIG. 1 left most element 76 & the part of element 64 to which it is attached, & element 62).
But neither Brodell nor Brossier teaches said surface of the respective structure of the attachment device comprises a front part linked to a web of a front spar of the wing.
However, KIRK teaches surface of the respective structure of the attachment device comprises a front part linked to a web of a front spar of the wing (See e.g., FIG. 1 elements 16, 17, 19; column 2 lines 15-21, 24-29, 39-44, which disclose how the surface of a pylon and a spar, web, and wing are attached, and therefore teach the instant claim limitations).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the art of Brodell, Brossier, and KIRK before him before the effective filing date of the claimed invention, to modify the combined invention of Brodell and Brossier to include surface of the respective structure of the attachment device comprises a front part linked to a web of a front spar of the wing, as taught in the prior art of KIRK, with a reasonable expectation of success, to provide an overall weight saving and a wing structure which has an exceptionally high strength-to-weight ratio and an aircraft wing structure of simple design, the component parts of which are easily assembled (See e.g., KIRK column 1 lines 53, 67-69, & 72; column 2 lines 1-2).


Claim 9Brodell, and further in view of Brossier, and further in view of GIAVARINI, U.S. Patent Application Publication 2018/0222595 A1 (hereinafter called GIAVARINI).
Regarding claim 9, Brodell, as modified by Brossier in the rejection of claim 8 hereinabove, teaches the above aircraft, but neither Brodell nor Brossier teaches at least one aperture and delimits an internal space in which the aperture emerges and in which at least one extinguisher is housed.
However, GIAVARINI teaches at least one aperture (See e.g., FIGS. 3 & 4) and delimits an internal space in which the aperture emerges and in which at least one extinguisher is housed (See e.g., FIGS. 3, 4, & 6; ¶ [0040], “Walls 31 of the framework 10 advantageously form a thermally insulative housing 30 for a heat exchanger (not shown). As a general rule thermally and/or electrically insulative walls--forming an integral part of the framework--can be provided between the ducts and latticework arms to constitute housings, for example for an extinguisher …”).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the art of Brodell, Brossier, and GIAVARINI before him before the effective filing date of the claimed invention, to modify the combined invention of Brodell and Brossier to include at least one aperture and delimits an internal space in which the aperture emerges and in which at least one extinguisher is housed, as taught in the prior art of GIAVARINI, with a reasonable expectation of success, to simplify access to equipment i.e., extinguishers, and installation constraints are therefore relaxed through the adaptability of the connecting latticework forming the framework, whilst favoring a significant reduction in overall mass (See e.g., GIAVARINI ¶ [0024]).

Response to Arguments
Applicant's arguments filed 03/25/2021 have been fully considered but they are not persuasive.  On pages 8 and 11 of the REMARKS, Applicant argues “Moreover, regarding Brodell, the Office misinterpreted Brodell. According to Brodell, part 34 is not the pylon but the cowl of the nacelle. The reference numeral of the pylon is 64. (See Brodell at col. 5, lines 17-20).  This means that the bolted joint 74 does ”  Examiner respectfully disagrees.  Applicant is only arguing that the parts are called something different, and not that they perform different functions.  As stated in the Office Action hereinabove in the rejection of claim 1, and briefly restated herein below, an attachment pylon supporting the engine is element 34 in FIG. 2 of Brodell, and an attachment device linking the attachment pylon to one of the wings comprising a respective box-form structure is element 64 in FIG. 2 of Brodell, comprising a rear part by which the attachment device is fastened to wing structure, where the back part of element 64 shown attached at element 76 in FIG. 2 of Brodell, and the respective structures of the attachment device and the attachment pylon have respective junction surfaces clamped together by one or more second bolting fasteners, where bolted joint 74 teaches one or more second bolting fasteners, and the surfaces on either side of the bolted joint teach respective junction surfaces clamped together, in FIGS. 1 & 2 column 5 lines 39-57 of Brodell.  Therefore, the argued limitations are taught as set forth in the instant Office Action hereinabove.
On page 10 of the REMARKS, Applicant argues “In the present invention as claimed in Claim 1, the attachment device is fastened to a wing structure by one or more bolting fasteners. The attachment device is directly bolted onto the wing structure and not through additional fittings and this provides space allocation and an hyperstatic strong junction with a good transfer of load.”  Examiner respectfully disagrees.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The attachment device is directly bolted onto the wing structure and not through additional fittings) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim does not require the directly bolted onto the wing structure and not through additional fittings.” (emphasis added).
On page 10 of the REMARKS, Applicant argues “Regarding Claim 16, the Office argued that the claimed combination is unpatentable over Brodell in view of Brossier. However, neither reference discloses the very specific shape required by Claim 16, as amended.”  Examiner respectfully disagrees.  The specific shape required by claim 16 as amended is as recited in the rejection of claim 16 hereinabove in the instant Office Action.
On page 10 of the REMARKS, Applicant argues “Finally, Claim 11 covers a very specific method based on the presence of an attachment device for the pylon, which does not exist in Brodell. Therefore, the method is also patentable.”  Examiner respectfully disagrees.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner relied on the combination of Brodell in view of Brossier to teach the specific method based on the presence of an attachment device for the pylon.  In that combination, Examiner relied on the prior art of Brossier, not Brodell, to teach an attachment device for the pylon, as set forth in the amendment, in the rejection of amended claim 11 hereinabove in the instant Office Action.  Consequently, claim 11 is not patentable.
Thus, the application is not in condition for allowance, yet remains rejected for the .

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERRI L FILOSI/Examiner, Art Unit 364408 April 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644